Gustke v Nickerson (2018 NY Slip Op 04268)





Gustke v Nickerson


2018 NY Slip Op 04268


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed June 8, 2018.) 


MOTION NO. (363/18) CA 17-01248.

[*1]JONATHAN R. GUSTKE, PLAINTIFF-APPELLANT-RESPONDENT, 
vJONATHAN T. NICKERSON, BRIAN H. FOLEY, DEFENDANTS-RESPONDENTS, MARY BETH LIPOME AND MARY A. HOURT, DEFENDANTS-RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.